DETAILED ACTION
This action is responsive to Applicant’s remarks and amendments filed 1/3/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1-4, 6-13, 15-20, and 22-23 are pending. 
Claims 5, 14, and 21 are cancelled.
Claims 1, 7, and 13 are currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “to adjust an impedance between the first resistive heating element and the first RF filter” is unclear in how such an adjustment is to occur. The claim, as currently amended, reads as if the plurality of apertures are supposed to adjust an impedance. Such a phenomenon is not clear in light of the disclosure, which seems to indicate that the position of the bracket along the busbar plate is the source of the impedance adjustment. 
In the interest of compact and expedited prosecution, the Examiner interprets the claim as reading: “wherein each of the plurality of apertures corresponds to a position of the first node and a distance between the first tunable circuit element and the first RF filter along the first lead, wherein the distance is changed to adjust an impedance between the first resistive heating element and the first RF filter”.
Regarding claims 8-12 and 23, the claims are rejected at least based upon their dependency to claim 7. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2014/0302256) in view of Leeser (US Pub. 2017/0117869), Yamagishi (US Patent 7,132,040), and Sorenson (US Patent 8,163,191), with Mohan (US Pub. 2003/0000733) as an evidentiary reference.
Regarding claim 1, Chen teaches a heater assembly for a plasma processing chamber (Chen – Abstract, [0024]), the heater assembly comprising: a resistive heating element ([0029] and Fig. 1, heating element #150), and a first lead ([0030] and Fig. 1, conductive rod #155) coupling the resistive heating element to an RF filter ([0030] and Fig. 1, RF filter #160).

Chen does not teach a tunable circuit element comprising a first end coupled to the first lead at a node between the resistive heating element and the RF filter.
S1) comprising a first end coupled to the first lead at a node (Leeser - [0032], [0038] and Fig. 3B, egress terminal #213A on RF input line #103A) between an electric load (Leeser - [0033] and Fig. 3B, chamber #101A) and an RF filter (Leeser - [0029], [0032] and Fig. 3B, supplemental impedance/filter #204).
Chen and Leeser both teach plasma enhanced chemical vapor deposition (PECVD) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Chen with the tunable circuit configuration as taught by Leeser in order to provide a substantial match of a real component of impedance of the RF delivery branches (Leeser - [0038]) in order to effectively deliver RF power (Leeser - [0004]).

Modified Chen does not teach wherein the tunable circuit element comprises a second end coupled to a grounded busbar plate using removable fasteners, wherein the busbar plate is directly electrically connected to ground.
	However, Yamagishi teaches wherein a tunable circuit element (Yamagishi – C4, L11 and Fig. 3, variable capacitor #23) comprises a second end (Yamagishi – Fig. 3, lower end of capacitor #23) coupled to a grounded coaxial line (Yamagishi – C4, L12 and Fig. 3, coaxial line #24) using removable fasteners (Yamagishi – Fig. 3, removable fastener appears to be shown substantially the same to screw #40, as in Fig. 4), wherein the coaxial line is directly electrically connected to ground (Yamagishi – C4, 
Modified Chen and Yamagishi both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Chen apparatus by connecting the variable impedance element (as taught by Leeser) through a grounded coaxial line, as taught by Yamagishi, in order to obtain easy impedance matching even when the distance between the matching unit and the load is long (Yamagishi – C1, L54-57).

Modified Chen does not teach wherein the coaxial line is a busbar plate.
However, Sorensen teaches wherein coaxial cables and bus bars are art-recognized equivalent structures for RF power delivery (Sorenson – C3, L24-25).
	Modified Chen and Sorensen both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the coaxial line as taught by modified Chen (particularly, Yamagishi) to be a busbar plate, since courts have held that substituting equivalents known for the same purpose is supportive of an obviousness rejection. See MPEP 2144.06.

Modified Chen does not explicitly teach wherein the busbar plate comprises a plurality of apertures along a length of the busbar plate.


	Thus, as combined above, the modified Chen apparatus would meet the limitation “wherein each of the plurality of apertures along the length of the busbar plate corresponds to a position of the node and a distance between the first end of the tunable circuit element and the RF filter along the first lead” as with the variable capacitor as taught by Leeser, combined with the grounded busbar connection as taught by Yamagishi/Sorensen/Mohan. If the capacitor were repositioned along the busbar, it would also be changing a distance between the tunable circuit element and the RF filter, as combined with Chen.

To clarify the record, the claim limitations “for a plasma processing chamber” and “to removably receive the second end of the tunable circuit element at one or more of the plurality of apertures along the length of the busbar plate” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 


Regarding claim 2, Chen does not teach wherein the tunable circuit element comprises: an adjustable capacitor.
However, Leeser teaches wherein the tunable circuit element comprises an adjustable capacitor (Leeser – [0038] and Fig. 3B, balancing capacitor CS1). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Chen to include the capacitor of Leeser in order to provide a substantial match of a real component of impedance of the RF delivery branches (Leeser - [0038]) in order to effectively deliver RF power to control the characteristics of the generated plasma (Leeser - [0004]).
To clarify the record, an “adjustable” capacitor is interpreted as an intended use of the capacitor, and is not so limited to a “variable” capacitor or any specific type of capacitor. If the capacitor is capable of physical movement, it is “adjustable”, as interpreted here.

Regarding claim 3, Chen does not teach wherein the tunable circuit element comprises: a capacitor coupled to the first lead at the node.
However, Leeser teaches wherein the tunable circuit element comprises a capacitor (Leeser – [0038] and Fig. 3B, balancing capacitor CS1) coupled to the first lead at a node ([0032], [0038] and Fig. 3B, egress terminal #213A on RF input line #103A). 


Regarding claim 4, Chen does not teach wherein the tunable circuit element comprises: an adjustable capacitor.
However, Leeser teaches wherein the tunable circuit element comprises an adjustable capacitor (Leeser – [0038] and Fig. 3B, balancing capacitor CS1). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus of Chen to include the capacitor of Leeser in order to provide a substantial match of a real component of impedance of the RF delivery branches (Leeser - [0038]) in order to effectively deliver RF power to control the characteristics of the generated plasma (Leeser - [0004]).
To clarify the record, an “adjustable” capacitor is interpreted as an intended use of the capacitor, and is not so limited to a “variable” capacitor or any specific type of capacitor. If the capacitor is capable of physical movement, it is “adjustable”, as interpreted here.

Regarding claim 6, modified Chen teaches wherein the resistive heating element is integrated with a substrate support (Chen – [0024] and Fig. 1, heating element #150 within pedestal #108).

Claims 7-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2014/0302256) in view of Yamazawa (US Pub. 2011/0126765) and Mohan (US Pub. 2003/0000733).
Regarding claim 7, Chen teaches a plasma processing chamber (Chen - [0025] and Fig. 1) comprising: a chamber body ([0025] and Fig. 1, chamber body #102) having an interior volume ([0025] and Fig. 1, process volume #106); a substrate support disposed in the interior volume ([0025] and Fig. 1, substrate pedestal #108); a first resistive heating element ([0025], [0030] and Fig. 1, heating element #150); a first lead ([0030] and Fig. 2, conductive rods #155) coupling the first resistive heating element to a first RF filter ([0030]: heating elements connected to conductive rods connected to RF filters, see Fig. 2).

Chen does not teach a first tunable circuit element comprising: a support plate coupled to the first lead at a first node between the first resistive heating element and the first RF filter; a capacitor coupled to the support plate at a first end of the capacitor and to a connector plate at the second end of the capacitor; nor a bracket coupled to the connector plate and removably coupled to a busbar plate, wherein the busbar plate is directly electrically connected to ground.
However, Yamazawa teaches a first tunable circuit element comprising (Yamazawa – [0072] and Fig. 15, elements of filter unit #54): a support plate (Yamazawa – [0125] and Fig. 15, ring member #122) coupled to the first lead (Yamazawa – [0129] and as annotated below, lead ending in terminal T(1)) at a first 

    PNG
    media_image1.png
    580
    769
    media_image1.png
    Greyscale

Chen and Yamazawa both teach PECVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the 

	Modified Chen does not teach a bracket coupled to the connector plate and removably coupled to a busbar plate, wherein the bracket is movable along the busbar plate, wherein the busbar plate comprises a plurality of apertures along a length of the busbar plate.
	However, Mohan teaches a bracket (Mohan – [0040] and Fig. 1, portion of each conductor #18a-d) coupled to the connector plate (Mohan – Fig. 1, remainder of each conductor #18a-d) and removably coupled to a busbar plate (Mohan – Fig. 1, conductors #18a-d coupled to busbars #11-14 by nuts/bolts through apertures #21), wherein the bracket is movable along the busbar plate (Mohan – Fig. 1, multiple sets of apertures provided to adjust positions of conductors), wherein the busbar plate comprises a plurality of apertures (Mohan – [0040] and Fig. 1, apertures #21) along a length of the busbar plate (see Fig. 1).

    PNG
    media_image2.png
    194
    583
    media_image2.png
    Greyscale



Thus, as combined, the modified Chen apparatus would meet the limitation “configured to adjust a position of the first node and a distance between the first tunable circuit element and the first RF filter along the first lead to adjust an impedance between the first resistive heating element and the first RF filter” by virtue of the first node (Chen), first tunable circuit element and RF filter (Yamazawa), and busbar plate with apertures (Mohan).

To clarify the record, the claim limitations “is movable along the busbar plate”, “to removably receive the bracket at one or more of the plurality of apertures along the busbar plate” and “to adjust an impedance between the first resistive heating element and the first RF filter” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).


Regarding claim 8, Chen teaches wherein the first resistive heating element is integrated with the substrate support (Chen – [0024] and Fig. 1, heating element #150 within pedestal #108).

Regarding claim 9, Chen teaches wherein the first resistive heating element is disposed in the substrate support (Chen – [0024] and Fig. 1, heating element #150 within pedestal #108).

Regarding claim 10, Chen teaches a second resistive heating element disposed in the substrate support (Chen – [0030]: one or more heating elements disposed within the substrate pedestal) radially outward of the first resistive heating element ([0039] and Fig. 2, inner and outer zones #210 and #220) and a second lead coupling the second resistive heating element to a second RF filter ([0039]: heating elements #150 connected to rods #155 to RF filters #160, see Fig. 2).

Regarding claim 11, Chen does not teach a second tunable circuit element operable to adjust an impedance between the second resistive heating element and the second RF filter.
However, Yamazawa teaches a second tunable circuit element (Yamazawa – [0072] and Fig. 1, filter units #54 for each set of heaters #40) operable to adjust an 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the single RF filter as taught by Chen with the plurality of tunable circuit RF filters as taught by Yamazawa in order to vary a characteristic impedance of a distributed constant line for each heating element (Yamazawa – [0137]).

To clarify the record, the claim limitation “operable to adjust an impedance between the second resistive heating element and the second RF filter” is merely an intended use of the apparatus, and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II).
The modified Chen apparatus would be capable of performing the intended use as specifically set forth above.

Regarding claim 23, Chen does not teach wherein the first tunable circuit element comprises a body, wherein the body comprises: the support plate; the capacitor directly electrically connected to the support plate at the first end of the capacitor and to the connector plate at the second end of the capacitor.
However, Yamazawa teaches wherein the first tunable circuit element (Yamazawa – [0072] and Fig. 15, elements of filter unit #54) comprises a body (Yamazawa – Fig. 15, top wall, sidewalls, capacitor box, connector plate forming a body), wherein the body comprises: the support plate (Yamazawa – [0125] and Fig. 15, 

    PNG
    media_image1.png
    580
    769
    media_image1.png
    Greyscale

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the RF filter as taught by Chen with the tunable circuit RF filter as taught by Yamazawa in order to vary a characteristic impedance of a distributed constant line to allow for stable, reproducible tuning of the plasma generation characteristics (Yamazawa – [0137]).


However, Mohan teaches a bracket (Mohan – [0040] and Fig. 1, portion of each conductor #18a-d) directly electrically connected to the connector plate (Mohan – Fig. 1, remainder of each conductor #18a-d).

    PNG
    media_image2.png
    194
    583
    media_image2.png
    Greyscale

	Modified Chen and Mohan both teach electrical connections, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the connector plate of the modified Chen apparatus to include the bracket/aperture busbar configuration of Mohan in order to provide a convenient and compact means to supply electric current (Mohan – [0002]) that is robust enough to withstand large thermal and mechanical stresses which may be generated (Mohan – [0003]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. 2014/0302256), Yamazawa (US Pub. 2011/0126765), and Mohan (US Pub. 2003/0000733), as applied to claims 7-11 and 23 above, and further in view of Johnson (US Patent 6,313,584).
The limitations of claims 7-11 and 23 are set forth above.
Regarding claim 12, Chen teaches a plasma generator (Chen - [0027] and Fig. 1, RF power source #126) operable to energize gases ([0027]: to facilitate generation of plasma with supplied gas) within the interior volume ([0025] and Fig. 1, process volume #106) and a match circuit coupled to the plasma generator ([0027] and Fig. 1, match circuit #129).
Modified Chen does not teach wherein the match circuit has at least one sensor configured to detect a characteristic of the match circuit, the characteristic of the match circuit being at least one of voltage or current; and a controller communicatively coupled to the sensor, the controller operable to adjust the impedance between the first resistive heating element and the first RF filter in response to the characteristic of the match circuit.
However, Johnson teaches wherein a match circuit (Fig. 3, match networks MNA-C with associated components #5, #6, #201, see following) has at least one sensor (and Fig. 3, each MN comprising a phase/amplitude detector #5, power indicators #6, and position sensors #201) configured to detect a characteristic of the match circuit (see above), the characteristic of the match circuit being at least one of voltage or current (C5, L25-28: voltage and current); and a controller (C7, L55 and Fig. 3, central master matching controller #1) communicatively coupled to the sensor (see Fig. 3, controller #1 connected to all components), the controller operable to adjust the impedance independently (C10, L27-30) between a plurality of impedance-adjusting circuitry (C7, L55-57).


To clarify the record, the claim limitations “operable to energize gases within the interior volume”, “configured to detect a characteristic of the match circuit”, and “operable to adjust the impedance between the first resistive heating element and the first RF filter in response to the characteristic of the match circuit” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). 
The modified Chen apparatus would be capable of performing the intended uses as set forth above.

Response to Arguments
Applicant is thanked for the amendments to claim 1 to correct a minor informality, and thus the objection to claim 1 is withdrawn.

Regarding claim 1, the Examiner agrees the previous prior art does not explicitly teach the structural limitations of the claim as currently amended (notably, the “plurality of apertures” of the busbar). As such, the Examiner has supplied the Mohan reference, which explicitly teaches that busbars commonly use a plurality of apertures for making solid electrical connections to a busbar. As such, Applicant’s arguments have been carefully considered but are moot in light of the new rejection.

Similarly, regarding claim 7, the Examiner agrees the previous prior art does not explicitly teach the structural limitations of the claim as currently amended (notably, the “plurality of apertures” of the busbar). As such, the Examiner has supplied the Mohan reference, which explicitly teaches that busbars commonly use a plurality of apertures for making solid electrical connections to a busbar. As such, Applicant’s arguments have been carefully considered but are moot in light of the new rejection.

Regarding claim 13, the Examiner agrees the previous prior art does not teach the limitations of the claim as amended, and further indicates that claims 13, 15-20, and 22 are allowable, as set forth below.

Allowable Subject Matter
Claims 13, 15-20, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “adjusting a position of the tunable circuit element along a grounded busbar plate to adjust a position of a node and a distance between the tunable circuit element and the RF filter along a lead to adjust an impedance of the tunable circuit element, wherein Page 4Application No. 15/606,739Docket No.: 02518OUS the tunable circuit element has a first end directly electrically connected to the lead at the node between the resistive heating element and the RF filter and a second end coupled to the grounded busbar plate, wherein adjusting the position of the tunable circuit element comprises moving the tunable circuit element from one of a plurality of apertures disposed along a length of the grounded busbar plate to another of the plurality of apertures along the length of the busbar plate” in the context of the other limitations of the claim.
Particularly, while the prior art appears to teach all of the structural limitations of the apparatus, the prior art does not appear to teach a method for adjusting impedance of a resistive heating element, which is powered by an RF generator, by moving a circuit element to different positions along a grounded busbar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorensen (US Patent 8,992,723) teaches a set of bus conductors for RF power delivery in conjunction with an impedance matching network (Figs. 3-4). Chen (US Pub. 2015/0243483) teaches wherein the length of an RF connection impacts impedance and frequency of RF power delivery ([0004]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        

/Benjamin Kendall/Primary Examiner, Art Unit 1718